            Case 1:21-cv-10183-RGS Document 1 Filed 02/03/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
QUALITY BEVERAGE, LTD.              )
                                    )
Plaintiff,                          )
                                    )
v.                                  )
                                    )
TEAMSTERS LOCAL UNION 170,          )
INTERNATIONAL BROTHERHOOD           )
OF TEAMSTERS                        )
                                    )
Defendant.                          )
____________________________________)

          COMPLAINT TO VACATE ARBITRATOR’S DECISION AND AWARD

Introduction

         The Plaintiff, Quality Beverage, Ltd. (“Company”), hereby requests this Court to vacate

the part of the arbitration award (see Exhibit 1) by arbitrator Jay S. Siegel that found in favor of

reinstating Michael Bigelow (“Grievant”) to the Company’s employ.1 The Company chose to

terminate the Grievant for dishonesty, which the collective bargaining agreement (“CBA”) (see

Exhibit 2) designates as a “serious offense” and grounds for immediate termination. In his

award, the arbitrator found “sufficient evidence to conclude that substantial discipline [was]

warranted in view of the nature of the incident and the fact that it violates the established

dishonesty policy of the Company,” but that there was “not sufficient ‘just cause’ to uphold the

discharge.” Exhibit 1, p. 8-9. The arbitrator’s remedy is improper because his finding that there

was sufficient evidence that the Grievant violated the Company’s dishonesty policy should have

matched the remedy outlined in the CBA, which includes the Company’s right to immediately



1
    The award is dated January 13, 2021.


                                                  1
          Case 1:21-cv-10183-RGS Document 1 Filed 02/03/21 Page 2 of 5




terminate. Further, the CBA limits the arbitrator’s discretion in making remedies because it

prevents the arbitrator from attempting “to add to, subtract from, modify, change, alter, or ignore

in any way, the provisions of this [CBA].” Exhibit 2, p. 13-15. In sum, the arbitrator found that

the Grievant did violate the Company’s dishonesty policy but then simultaneously chose to

formulate his own, lesser remedy – despite the plain language of Article 21 of the CBA that

grants the Company that remedial authority – which is a clear sign that the arbitrator exceeded

his contractual authority. Thus, because the arbitrator ignored the plain language of the CBA

and added his own brand of industrial justice in making his remedy, the Company asks this Court

to vacate the arbitrator’s award.

Jurisdiction
   1. This is a Complaint to vacate an arbitrator’s decision and award pursuant to Section 301

       of the Labor Management Relations Act, 29 U.S.C. §185.

   2. The Plaintiff (the Company) is a Massachusetts corporation with a regular place of

       business in Taunton, County of Bristol, Commonwealth of Massachusetts, and an

       “employer” within the meaning of Section 2 of the National Labor Relations Act (“Act”),

       29 U.S.C. §152.

   3. The Defendant, Teamsters Local 170 (“Local 170” or “Union”), is a voluntary,

       unincorporated association whose office and place of business is in Worcester, in the

       County of Worcester, Massachusetts. Local 170 is a labor organization within the

       meaning of §2 (5) of the Labor-Management Relations Act of 1947, as amended, 29

       U.S.C. §152, which represents certain employees of the Company with respect to their

       terms and conditions of employment.




                                                 2
         Case 1:21-cv-10183-RGS Document 1 Filed 02/03/21 Page 3 of 5




   4. This Court has jurisdiction of this matter pursuant to 29 U.S.C. §185, and 28 U.S.C.

      §1331 (federal question jurisdiction). Venue is appropriate in this Court pursuant to 28

      U.S.C. §1391(b).


Factual Background
   1. The Company is a family-run wholesale beer distributor that operates twenty-four hours a

      day, seven days a week, and services over 2,000 stores, bars, and restaurants. The

      Company is also the largest distributor of Anheuser-Busch products in New England.

      The Company has three distribution centers in Taunton, Auburn, and Chicopee.

   2. Integrity, professionalism, and customer service are among the Company’s chief values.

   3. The Grievant was formerly a driver for the Company.

   4. The Grievant was a member of the bargaining unit represented by the Union and was

      covered under the CBA from 2017-2022.

   5. Following an investigation, the Company determined that the Grievant engaged in an act

      of dishonesty in selling the Company’s equipment to one of the Company’s customers for

      cash.

   6. As stated by the arbitrator, the Company “terminated the Grievant on December 2nd for

      dishonesty, a recognized ground for termination.” Exhibit 1, p. 2.

   7. The Union subsequently filed a grievance protesting the discharge, which the Company

      denied.

   8. The matter went to arbitration in March of 2020 but was delayed due to the Covid-19

      global pandemic until it was rescheduled by the parties for September 10, 2020.




                                               3
          Case 1:21-cv-10183-RGS Document 1 Filed 02/03/21 Page 4 of 5




   9. The question presented to the arbitrator by both the Company and the Union was: Did the

      Company terminate the Grievant, Michael Bigelow, without “just cause” on December 2,

      2019? If not, what shall the remedy be?”

   10. Under Article 21.1 of the CBA, the Company is under no obligation to provide warning

      notice to an employee before he is discharged or suspended for a “serious offense.”

   11. Under Article 21.2 of the CBA, there exists a non-exclusive and non-limited list of

      “serious offenses” which include: #4) Dishonesty and serious recklessness…#17) Job-

      related dishonesty.

   12. This dishonesty policy is rooted in the Company’s core belief that in order to manage its

      sprawling business operations, which center around the efficient transportation and

      distribution of alcoholic beverages, the Company must be able to trust its employees with

      its products and equipment.

   13. In deciding the matter, the arbitrator found: “that there is sufficient evidence to conclude

      that substantial discipline is warranted in view of the nature of the incident and the fact

      that it violates the established dishonesty policy of the Company.” Exhibit 1, p. 8.

   14. In his Award and Decision section, the arbitrator explained his remedy by stating: “I find

      there is not sufficient ‘just cause’ to uphold the discharge, but adequate to warrant

      substantial discipline.” Exhibit 1, p. 9.


Count 1

   15. The Company hereby realleges the facts set forth in paragraphs 1-14 above as though

      fully set forth therein.

   16. The arbitrator’s Award is in violation of Section 301 of the Labor Management Relations

      Act, 29 U.S.C. sec. 185, and Massachusetts General Law, G.L. c. 150C, sec. 11, in that:



                                                  4
             Case 1:21-cv-10183-RGS Document 1 Filed 02/03/21 Page 5 of 5




             a. By finding that the Grievant violated the Company’s “established dishonesty

                policy,” the arbitrator improperly created his own remedy for disciplining the

                Grievant, rather than abiding by the plain language of Article 21 of the CBA,

                which gives the Company the power to immediately terminate an employee for

                dishonesty, and as a result, the arbitrator’s improper remedy amounts to the

                arbitrator exceeding his contractual authority under the CBA by attempting “to

                add to, subtract from, modify, change, alter, or ignore in any way, the provisions

                of this Agreement.”

             b. By ignoring the Company’s remedial authority to handle employee dishonesty as

                clearly laid out in Article 21 of the CBA, the arbitrator exceeded his authority and

                replaced the plain meaning of the contract with his own brand of industrial justice.


WHEREFORE, Plaintiff requests this Court to VACATE the arbitrator’s award and award any

other relief the Court deems just.

                                                      Respectfully Submitted,
                                                      The Plaintiff,
                                                      Quality Beverage LTD,
                                                      By its Attorneys,

                                                      /s/ Kier Wachterhauser, Esq.
                                                      Kier Wachterhauser, Esq. (BBO # 681772)
                                                      kwachterhauser@mhtl.com
                                                      Brendan M. Collins, Esq. (Pending)
                                                      bcollins@mhtl.com
                                                      Arthur Murphy, Esq. (BBO #362020)
                                                      amurphy@mhtl.com
                                                      Murphy, Hesse, Toomey & Lehane, LLP
                                                      300 Crown Colony Drive, Suite 410
                                                      Quincy, MA 02169
                                                      Telephone: (617) 479-5000
Dated: February 3, 2021                               Facsimile: (617) 479-6469

1248284.v1




                                                 5
